 

EXHIBIT 10.5


STOCK OPTION AGREEMENT


ARNO THERAPEUTICS, INC.
2005 STOCK OPTION PLAN


THIS STOCK OPTION AGREEMENT (this “Agreement”) is made effective as of April 25,
2011, by and between ARNO THERAPEUTICS, INC., a Delaware corporation (the
“Company”), and GLENN MATTES (“Participant”).


WITNESSETH:


WHEREAS, Participant has been hired to serve as an employee of the Company
pursuant to that certain Employment Agreement of even date herewith (the
“Employment Agreement”) between the Company and Participant; and


WHEREAS, the Company wishes to grant a nonqualified stock option to Participant
to purchase shares of the Company’s Common Stock pursuant to the Company’s 2005
Stock Option Plan, as amended (the “Plan”); and


WHEREAS, the Committee, or its duly authorized designee, has authorized the
grant of a nonqualified stock option to Participant and has determined that, as
of the effective date of this Agreement, the fair market value of the Company’s
Common Stock is $1.00 per share;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:


1.           Grant of Option.  The Company hereby grants to Participant on the
date set forth above (the “Date of Grant”), the right and option (the “Option”)
to purchase all or portions of an aggregate of Nine Hundred Forty One Thousand
Seven Hundred Fifty Two (941,752) shares of Common Stock (the “Option Shares”)
at a per share price of $1.00 (the “Exercise Price”), on the terms and
conditions set forth herein, and in Section 5(e)(ii) of the Employment
Agreement, and subject to adjustment pursuant to Section 11.6 of the Plan.  This
Option shall be deemed the Performance Option, as such term is defined in the
Employment Agreement.
 
2.           Duration and Exercisability; Vesting.
 
(a)           General.  The Option shall be exercisable only to the extent that
all, or any portion thereof, has vested or is deemed vested. To the extent
vested, the term during which this Option may be exercised shall terminate on
the tenth anniversary of the Date of Grant, except to the extent a shorter term
is provided for in Paragraphs 2(b) through 2(e) below. This Option shall vest
and become exercisable, if at all, upon the successful achievement of the
Performance Goals (as such term is defined in the Employment Agreement), as
follows:

 
 

--------------------------------------------------------------------------------

 

(i)           the right to purchase one-third of the Option Shares (or such
lesser amount in the event of less than full achievement of the Performance
Goals) shall vest or be deemed vested following the first anniversary of the
Date of Grant, subject to the successful achievement of the applicable
Performance Goals for such year;
 
(ii)         the right to purchase one-third of the Option Shares (or such
lesser amount in the event of less than full achievement of the Performance
Goals) shall vest or be deemed vested following the second anniversary of the
Date of Grant, subject to the successful achievement of the applicable
Performance Goals for such year; and
 
(iii)        the right to purchase one-third of the Option Shares (or such
lesser amount in the event of less than full achievement of the Performance
Goals) shall vest or be deemed vested following the third anniversary of the
Date of Grant, subject to the successful achievement of the applicable
Performance Goals for such year.


Once the Option becomes exercisable with respect to any of the Option Shares
specified in Section 1, Participant may continue to exercise this Option under
the terms and conditions of this Agreement until the termination of the Option
as provided herein.  If Participant does not purchase upon an exercise of this
Option the full number of shares which Participant is then entitled to purchase,
Participant may purchase upon any subsequent exercise prior to this Option’s
termination such previously unpurchased Option Shares in addition to those
Participant is otherwise entitled to purchase.


(b)           Termination of Relationship (other than Disability or Death).  If
Participant ceases to be an employee of the Company or any Subsidiary for any
reason other than disability or death, and subject to the terms of Section 10 of
the Employment Agreement which shall control, this Option shall terminate on the
earlier of (i) the close of business on the three-month anniversary of the date
of termination of Participant’s relationship, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following such
termination of Participant’s relationship, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding the date on which Participant’s relationship with the Company or
Subsidiary has terminated, but had not previously been exercised.  To the extent
this Option was not exercisable upon the termination of such relationship, or if
Participant does not exercise the Option within the time specified in this
Paragraph 2(b), all rights of Participant under this Option shall be forfeited.
 
(c)           Disability.  If Participant ceases to be an employee of the
Company or any Subsidiary because of disability (as defined in Code Section
22(e), or any successor provision) and subject to the terms of Section 10 of the
Employment Agreement which shall control, this Option shall terminate on the
earlier of (i) the close of business on the twelve-month anniversary of the date
of termination of Participant’s relationship, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following such
termination of Participant’s relationship, this Option shall be exercisable only
to the extent the Option was exercisable on the vesting date immediately
preceding the date on which Participant’s relationship with the Company or
Subsidiary has terminated, but had not previously been exercised.  To the extent
this Option was not exercisable upon the termination of such relationship, or if
Participant does not exercise the Option within the time specified in this
Paragraph 2(c), all rights of Participant under this Option shall be forfeited.

 
2

--------------------------------------------------------------------------------

 

(d)           Death.  In the event of Participant’s death and subject to the
terms of Section 10 of the Employment Agreement which shall control, this Option
shall terminate on the earlier of (i) the close of business on the twelve-month
anniversary of the date of Participant’s death, and (ii) the expiration date of
this Option stated in Paragraph 2(a) above.  In such period following
Participant’s death, this Option may be exercised by the person or persons to
whom Participant’s rights under this Option shall have passed by Participant’s
will or by the laws of descent and distribution only to the extent the Option
was exercisable on the vesting date immediately preceding the date of
Participant’s death, but had not previously been exercised.  To the extent this
Option was not exercisable upon the date of Participant’s death, or if such
person or persons fail to exercise this Option within the time specified in this
Paragraph 2(d), all rights under this Option shall be forfeited.
 
(e)           Effect of Employment Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, this Option shall otherwise vest,
accelerate, or remain exercisable, as and to the extent described in the
Employment Agreement (including without limitation, Sections 5(e) and 10 of the
Employment Agreement) or any subsequent amendment thereto.  To the extent any
term or provision of this Agreement conflicts with the terms and provisions of
the Employment Agreement, the terms and provisions of the Employment Agreement
shall control and in all cases remain in full force and effect.
 
3.           Manner of Exercise.
 
(a)           General.  The Option may be exercised only by Participant (or
other proper party in the event of death or incapacity), subject to the
conditions of the Plan and the Employment Agreement, and subject to such other
administrative rules as the Committee may deem advisable, by delivering within
the option period written notice of exercise to the Company at its principal
office.  The notice shall state the number of Option Shares as to which the
Option is being exercised and shall be accompanied by payment in full of the
option price for all Option Shares designated in the notice.  The exercise of
the Option shall be deemed effective upon receipt of such notice by the Company
and upon payment that complies with the terms of the Plan and this
Agreement.  The Option may be exercised with respect to any number or all of the
Option Shares as to which it can then be so exercised and, if partially
exercised, may be exercised as to the unexercised Option Shares any number of
times during the option period as provided herein.
 
(b)           Form of Payment.  Subject to the approval of the Committee,
payment of the option price by Participant shall be in the form of cash,
personal check or certified check, or any combination thereof.
 
(c)           Stock Transfer Records.  As soon as practicable after the
effective exercise of all or any part of the Option, Participant shall be
recorded on the stock transfer books of the Company as the owner of the Option
Shares purchased, and the Company shall deliver to Participant one or more duly
issued stock certificates evidencing such ownership.  All requisite original
issue or transfer documentary stamp taxes shall be paid by the Company.

 
3

--------------------------------------------------------------------------------

 

4.           Miscellaneous.
 
(a)           Employment or Other Relationship; Rights as Shareholder.  This
Agreement shall not confer on Participant any right with respect to the
continuance of employment or any other relationship with the Company or any of
its Subsidiaries, nor will it interfere in any way with the right of the Company
to terminate such employment or relationship.  Participant shall have no rights
as a shareholder with respect to Option Shares until such Option Shares have
been issued to Participant upon exercise of this Option.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such Option Shares are issued, except as provided in Section
11.6 of the Plan.
 
(b)           Securities Law Compliance.  Participant agrees that, until such
time that the Option Shares are registered and freely tradable under applicable
state and federal securities laws, all Option Shares issued to Participant upon
exercise of this Option shall be held for Participant’s own account without a
view to any further distribution thereof, that the certificates for such Option
Shares shall bear an appropriate legend to that effect and that such Option
Shares will be not transferred or disposed of except in compliance with
applicable state and federal securities laws.
 
(c)           Mergers, Recapitalizations, Stock Splits, Etc.  Except as
otherwise specifically provided in any employment, change of control, severance
or similar agreement executed by the Participant and the Company, pursuant and
subject to Section 11.6 of the Plan, certain changes in the number or character
of the Common Stock of the Company (through sale, merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option (i.e., Participant shall
have such “anti-dilution” rights under the Option with respect to such events,
but shall not have “preemptive” rights).
 
(d)           Shares Reserved.  The Company shall at all times during the option
period reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement.
 
(e)           Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant.  If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law.  Subject to such
rules as the Committee may adopt, the Committee may, in its sole discretion,
permit Participant to satisfy such withholding tax obligations, in whole or in
part (i) by delivering shares of Common Stock, or (ii) by electing to have the
Company withhold shares of Common Stock otherwise issuable to Participant, in
either case having a Fair Market Value, as of the date the amount of tax to be
withheld is determined under applicable tax law, equal to the minimum amount
required to be withheld for tax purposes.  Participant’s request to deliver
shares or to have shares withheld for purposes of such withholding tax
obligations shall be made on or before the date that triggers such obligations
or, if later, the date that the amount of tax to be withheld is determined under
applicable tax law.  Participant’s request shall be approved by the Committee
and otherwise comply with such rules as the Committee may adopt to assure
compliance with Rule 16b-3 or any successor provision, as then in effect, of the
General Rules and Regulations under the Securities and Exchange Act of 1934, if
applicable.

 
4

--------------------------------------------------------------------------------

 

(f)           Nontransferability.  Except as otherwise provided in the Plan,
during the lifetime of Participant, the Option shall be exercisable only by
Participant or by the Participant’s guardian or other legal representative, and
shall not be assignable or transferable by Participant, in whole or in part,
other than by will or by the laws of descent and distribution.
 
(g)           2005 Stock Option Plan.  The Option evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement.  This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement.  The Plan governs this Option and, in the event of any questions as
to the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as otherwise provided
herein or in the Plan.
 
(h)           Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and that the underwriter(s) seek to impose restrictions under
which certain shareholders may not sell or contract to sell or grant any option
to buy or otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Option or any of the
underlying shares of Common Stock without the prior written consent of the
underwriter(s) or its representative(s).
 
(i)           Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and it is determined that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, and subject to the mutual agreement of the
Company and Participant regarding the form of payment of the applicable Exercise
Price, (i) the exercisability of this Option and the date on which this Option
must be exercised shall be accelerated, provided that the Company agrees to give
Participant 15 days’ prior written notice of such acceleration, and (ii) any
portion of this Option or any other option granted to Participant pursuant to
the Plan which is not exercised prior to or contemporaneously with such public
offering shall be canceled.
 
(j)           Accounting Compliance.  Participant agrees that if a transaction
subject to Rule 145 of the Securities Act occurs, and Participant is an
“affiliate” of the Company or any its affiliates (as defined in applicable legal
and accounting principles) at the time of such transaction, Participant will
comply with all requirements of Rule 145 and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.

 
5

--------------------------------------------------------------------------------

 

(k)           Stock Legend.  The Committee may require that the certificates for
any shares of Common Stock purchased by Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(i) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(b) or
Paragraphs 4(g) through 4(i).
 
(l)           Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
permitted successor or successors of Participant.
 
(m)           Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
giving effect to its principles of conflicts of law.
 
(n)           Participant’s Representations.  The Participant hereby represents
and warrants that the Participant has reviewed with her own tax advisors the
federal, state, and local tax consequences of the transactions contemplated by
this Agreement.  The Participant is relying solely on such advisors and not on
any statements or representation of the Company or any of its agents. The
Participant understands that she will be solely responsible for any tax
liability that may result to her as a result of the transactions contemplated by
this Agreement.
 
(o)           Notices.  All notices and other communications provided in this
Agreement will be in writing and will be deemed to have been duly given when
received by the party to whom it is directed at the following addresses:
 
If to the Company:
 
Arno Therapeutics, Inc.
4 Campus Drive, 2nd Floor
Parsippany, NJ 07054
Attn: Secretary
If to the Participant:
 
Glenn Mattes
[ADDRESS]

 
Signature page follows.

 
6

--------------------------------------------------------------------------------

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.



 
ARNO THERAPEUTICS, INC.
       
By:
/s/ David M. Tanen
 
 
Its: President
       
/s/ Glenn Mattes
 
Participant



 
7

--------------------------------------------------------------------------------

 
